 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDPines of America,Inc.andInternationalUnion ofElectrical,RadioandMachineWorkers,AFL-CIO,CLC and Employee Committee, Partyof Interest.Cases 25-CA-3292 and 25-RC-3880September 9, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING,BROWN,AND ZAGORIAOn June 6, 1969. Trial Examiner Owsley Voseissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended thatthoseallegationsbedismissed.Thereafter,theRespondent filed exceptions to the Trial Examiner'sDecision, a "request for review and dismissal ofproceedings and/or request for rehearing." and asupporting brief, and the General Counsel submitteda brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that theyare free from prejudicial error.' The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct.asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that the Respondent, Pines of America, Inc.,FortWayne, Indiana. its officers, agents, successorsand assigns, shall take the action set forth in theTrial Examiner's Recommended Order.IT IS FURTHER ORDERED thatthe election conductedon November 21 and 22, 1968. in Case 25-RC-3880be.and it hereby is, set aside, and that Case25-RC-3880 be, and it hereby is, remanded to theRegional Director for Region 25 for the purpose ofconducting a new election at such time as he deemsthat circumstances permit the free choice of abargaining representative.[DirectionofSecondElection'omitted frompublication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB1236,N LR B vWvman-GordonCompany.394 U S 759 Accordingly, it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 25 within 7days after the date of issuance of the Notice of Second Election by theRegionalDirectorTheRegional Director shall make the list available toallparties to the electionNo extension of time to file this list shall begranted by the Regional Directorexceptin extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections arc riledTRIAL EXAMINER'S DECISIONST&il'MEN1OF THL C&SrOW'SLLY VOSE, Trial Examiner: This case, heard at FortWayne, Indiana, on March 25 and 26, 1969, pursuant to acharge filed on December 3, 1968, and a complaint issuedon January 31, 1969. presents questions whether theRespondent: (1) discharged Victoria Walker and SidneueChin in violation of Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended: (2) dischargedLaraine Combs in violation of Section 8(a)(3), (4). and (1)of the Act. (3) dominated and interfered with theformation and administration of the Employee Committeein violation of Section 8(a)(2) and (1) of the Act; and (4)furtherviolatedSection8(a)(1)oftheActbypromulgating and enforcing restrictive employee rules.including unduly broad no-solicitation and no-distributionprovisions, and by engaging in various other alleged actsof interference, restraint, and coercion.Upon the entire record' and my observation of thewitnesses and alter due consideration of the briefs liled bytheGeneral Counsel and the Respondent, I make thefollowing.'Respondent contends in part thatthe Trial Examinerunduly limited thescopeofcross-examination,and displayed bias, thus denying theRespondent'sconstitutionalrighttoa fair hearingConsequently,Respondent requests a rehearing in the event the complaint is notdismissed and the objectionsto the electionare not overruledAfter acareful review of the record,we conclude that the Trial Examiner actedwithin his discretion in limiting thescope of cross-examination,and notethat the Respondent fails to suggest how its case was prejudicedtherebyAccordingly,we find nobasis for granting a rehearing and reject thecharge of bias'We agree with the Trial Examiner that Respondent's conductinterferedwith the election held in Case25-RC-3880,but in doingso we rely solelyupon the preelection unfair labor practicesoccurring after the filing of thepetition on September 9, 1968We adopt his recommendation that theelection be set aside and shall direct that a second election be held.FINDINGS ANDCONCLUSIONS1.The Respondent,an Indianacorporation, is engaged atFortWayne. Indiana. in the manufacture, sale, anddistribution of children's pedal cars and related products.During the year preceding the issuance of the complaintthe Respondent purchased and imported across State andnational boundaries more than S50,000 worth of parts andThe GeneralCounsel's unoppos,d motion to correctthe record ishereby granted,except with respect to correctionssuggestedfor pages 115and 298178 NLRB No. 58 PINES OF AMERICA,INC.377materials,and during the same period shipped acrossState lines more than $50,000 worth of finished products.Upon these facts I find that the Respondentis engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the policies of the Actto assert jurisdiction hereinAmerican operations.As the Fort Wayne plant wasnearing completion Meyers spent much of his time at theplant,supervising the hiring of employees and thepreparing of the plant to start production. Bruno Biernatwas sent down from Toronto to act as plant manager. Atthe time of the events involved in this case Rex Slagle wasgeneral foreman, and under him were Orren Cox, asassembly line supervisor, and Larry Cearbaugh, foreman.II.THE LABORORGANIZATIONS INVOLVEDThe InternationalUnion of Electrical.Radio andMachineWorkers, AFL-CIO, CLC (hereinafter called theIUE), is a labororganizationwithin the meaning ofSection2(5)of the Act. The status of the EmployeeCommittee as a labororganization is discussed below.B. Sequenceof Events1.The IUE organizational drive commences onAugust 21III.THEUNFAIR LABOR PRACTICESA. IntroductoryStatementTheRespondent'sheadquartersarea:Toronto,Ontario,Canada. The construction of the Respondent'sFortWayne, Indiana, plant, the only plant here involved,was completed near the end of July 1968. The firstemployees were hired about the middle of July 1968 andproduction was begun about the end of July. At the timeof the events involved in this case, the latter half of 1968.theRespondent was unable to hire sufficient qualifiedfull-time employees to meet the needs and consequentlyutilized the services of part-time employees and temporaryemployees furnished by firms in the business of supplyingtemporary helpTheRespondent'sFortWayne operations consistprimarily of assembling pedal cars which are made ofplastic and metal parts. The metal parts are manufacturedby related corporations in other countries and are shippedto Fort Wayne. The plastic parts are made on injectionmolding presses. one of which is very large, in the FortWayne plant. The Respondent uses an assembly lineprocess in assembling its pedal cars.NormanMeyers,thesecretary-treasureroftheRespondent, is the generalmanager of its NorthDuring the week of August 12, 1968, Victoria Walker,Kathleen Scott, Naomi Kennedy, and Sheila Gibson wentto the office of a local of the IUE in Fort Wayne to seekinformationaboutorganizing the employees at theRespondent's plant. The group was advised to contact TedNolan, an International representative of the IUE. OnAugust 21, Scott, Kennedy, and Gibson, accompanied byLaraineCombs, met with Nolan in his office. Afterinforming the four employees of the procedure usuallyfollowed in organizing plants such as the Respondent's, hesecured the permission of the four girls to notify theRespondent by letter thatorganizingeffortswere underway and to name them as the IUE organizationalcommittee in the plant. This was done by letter datedAugust 21, which was addressed to "Mr. Meyers, PlantManager, Pines of America." andsentby certified mail,return receipt requested to the Respondent's plant. Thisletterwas received by the Respondent and acknowledgedby it by letter on the next day, August 22.'2. The Respondent posts Shop Rules on August 23and thereafter summons members of the IUEorganizing committee to the office for questioningThe next day after the Respondent was informed that auniondrive was in progress the Respondent posted a listof 30 Shop Rules. Among these rules were the following:NO. RULEFIRSTOFFENSESECONDOFFENSETHIRDOFFENSEFOURTHOFFENSE24.UnauLhorl7ed canvassing, soliciting or collectingReprimandThree work,Dischargecontributions at any time on Company porperty.day layoff25Unauthorized distribution or posting of written orWrittenThree workDischargeprintedmatterofanydescriptiononCompanyReprimandday layoffproperty'After the receipt of this letter General Manager Meyers promptly issuedand addressed to "Mr Norman Meyers, General Manager, Pines ofinstructions to his secretary that registered mail addressed to him beAmerica,Inc ," were returned to the sender by the post office bearing therefused in his absence Pursuant to these instructions,seven letters,bearingnotation"Refused"or some similar notation These letters span the periodthe return name and address of the IUE, which were sent by certified mailfrom August 26 to November 15, 1968 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwenty-one of the thirty rules provided for discharge aspunishment for the first offense.AlthoughRules24and 25 broadly prohibit allunauthorized solicitation and distribution of written andprinted matter on Company property, the Respondent didnot enforce these rules as written. Rather it gave them alawfulapplication,permittingunionsolicitationonCompany property during nonworking time and allowingunion literature to be distributed in nonwork areas duringnonworking timeA few days after Meyers posted the new Shop Rules,he summoned Laraine Combs to his office where hequestioned her in the presence of General Foreman Slagle.Combs, it will be recalled, was one of the four employeesnamed as members of the IUE's organizing committee inthe IUE's letter to the Respondent dated August 21. Afterasking her how she liked her job, Meyers told her that allnew employees were on probation for 90 days. Since theplant had been in operation less than 90 days, this meantthat all employees were probationary employees. None ofthe employees hired up to this point had been told aboutany probationary period. Combs asked why the employeeshad not been informed about the probationary periodwhen they were hired. Meyers angrily replied, as Combscredibly testified, that "he was the one that ran thecompany and that he would tell us how things would bedone."'Meyers then asked Combs whether she wasfamiliar with all of the Respondent's shop rules. When shetoldhim no, Meyers declared, "Well, you better readthem."IUE Organizing Committee Members Sheila Gibsonand Naomi Kennedy were also called to the Respondent'soffice thereafter where both were questioned about theIUE. General Manager Meyers asked Gibson why she feltthat she needed a union. Meyers indicated displeasurewhenGibsonexplainedthatshewanted someonecompetent to represent her. PlantManager Biernatinquired how Kennedy liked Pines of America. When shereplied."Fine,"BiernataskedKennedy."Why theunion " After she explained that the IUE meant moresecurity to her, Biernat stated that he had nothing againstthe IUE. When Verla Bailey appeared in Meyers' officeon September 4 to explain why she had been late 2 daysin a row, Meyers took advantage of her presence to askher how she felt about the IUE Bailey told Meyers thatshewas not interested then, and that as long as theRespondent did right, she was not interested in any union.3.The Respondent initiates the formation of theEmployee CommitteeThe formation of an Employee Committee was firstsuggested on September 5, 1968. Before discussing theOn September 6, the Respondent posted the following notice on itsbulletin boardsSeptember 6, 1968ALL EMPLOYEESProbationary PeriodThis is to remind all employees that the probationary period for allemployees is 90 days alter date of commencement Employees will notbe considered regular employees until 90 days of continuous servicePart time employees will not acquire regular employee status until suchtime that they become full time employeesYours truly,N 0 MeyersNOM/mcfacts relating to the Committee,however,it is pertinent toconsider a talk given by General Manager Meyers to theemployees September 4. Meyers first gave a brief historyof the Company and its activities around the world, andthen focused his attention on the IUE organizing drivethen in progress. After acknowledging that the employeeshad the right to join or not to join a union,Meyersfrankly stated that "we do not want to have to deal with aunion representing our employees it it can possibly beavoided." Then Meyers continued for some minutes witha number of arguments,all permissible under the Act, asto why the employees should not have a union representthem.The next day after giving this talk to the employeesMeyers summoned Kathleen Scott, another member ofthe IUE Organizing Committee,intohis office. As in thecase of Meyers' interview with Laraine Combs, GeneralForeman Slagle was present during this interview. Meyersfirst asked Slagle whether he had any complaints aboutScott's work.When Slagle said he was satisfied, Meyersasked Scott if she had any complaints. Scott mentioned afew and this led to a general discussion of conditions intheplant.In the course of this discussion GeneralForemanSlaglementionedthatinhispreviousemployment they had had an employee committeeconsisting of representatives of various departments whichwould meet with representatives of the employer. At thesemeetings,Slagle explained, the parties discussed eachother's proposals and reached whatever agreement theycould.Meyers said that he thought this was a good ideaand asked Scott about her views concerning an employeecommitteeScottsaidthatsheacceptedtheidea.Immediately thereafterMeyers. Slagle, and Scott agreedthat an election of departmental representatives should beheld that very afternoon. Meyers suggested that Scott goout and arrange for an election among the girls on theinjectionmolding presses She did so, and Slagle collectedthe ballots from the employees on the presses.Slagle arranged for the balloting among the assemblylineemployees, the shipping employees, and the officeemployees, collected the ballots after they were cast, andthereafter counted them.The next morning the Respondent posted on its bulletinboardsthe following noticeSeptember 6, 1968TO ALL EMPLOYEESEmployee Management MeetingsSuggestion has been made by you to convene either onamonthly or bi-monthly basis,meetingsby thedesignated and elected employees from the variousdepartments, and shifts for the purpose of meeting withmanagement in order to review on a regularbasis onmatters such as problems pertaining to employees,methods of increasing or improving efficiency, and todiscuss in general all points relating to harmonious andmutual well-being of the Company and Employees.This the management welcomes and expresses itssincere hope that suchmeetingswillhe fruitful andproductive. In view of the tact that this Company isnew to Fort Wayne the cooperation and understandingof' the Company's program, problems. and aims shouldhe, and must be, made known to all employees Shouldyou have suggestions we urge you to advise thosepersons elected to bring them up at thesemeetings.Complaintswillcontinue to he handled by yourforeman, but may be channeled through your electedrepresentative to the foreman. Those persons nominated PINES OF AMERICA. INC.to representyou areas follows.Listed below were the names of the various employeeswho were elected as representatives or alternates on theEmployee Committee.The first meeting of the Employee Committee was heldon September 6. Meyer-, presided. Meyers stated at theoutset that the purpose of the Committee was to exchangeideas relating to efficiency and production and that hisgoalwas to make the plant "a model plant" with"complete harmony and cooperation on both sides."Various suggestions weremade by the departmentalrepresentatives for improving the efficiency of operations,including the assigning of additional employees on certainoperations and the acquisition of additional mechanicalequipment. Other suggestions were made about ways ofimproving conditions in the plant for the employeesThe second meeting of the Employee Committee washeld on September 18. Meyers again presided. Amongother matters discussed were hourly versus incentive pay,wage differentials for probationary employees, length oflunch periods, periodic pay raises for shipping employees,paid lunch periods for shipping employees, and bidding forjob openings on a seniority basis in the notes of thesecondEmployeeCommitteemeeting,whichwereprepared and typed by the committee member from theoffice, the following appears:Mr Meyers then brought up our production. It is notwhat it should be and not what it must be. We havebeen reviewing our operation program in the case ofJaguarCustomandDeluxeOurproductionrequirements on a single shift minimum is 787 pieces ona shift. This is based on so many operations for which aperson is required to do on the job. Cost per piece istherefore based on the work that is done. The assemblyof chassis frame must produce minimum 787 chassis.Anything above that gets 1 8 cent. The piece workprogram will take the cooperation of everybody.Everyone, will have a daily work sheet Time starting,time ending How many pieces.The foregoing is quoted because, as will become apparentlater in connection with the discussion of the discharge ofVictoriaWalker, a misunderstanding arose in the mindsof at least some employees as to when the Respondent'spiecework system become effective. It is possible thatMeyers' comment about those assembling chassis framesgetting 1.8 cent per unit for all units assembled above 787may have led to this misunderstandingBothmeetings of the Employee Committee were heldafter working hours and the members of the Committeewere paid for the time spent attending.4. The IUE files a petition for certification with theBoard on September 9; the ensuing propagandacontestOn September 9, the IUE filed with the Board'sRegional Director at Indianapolis, Indiana, a petition foraninvestigationandcertificationasbargainingrepresentative of the Respondent's employees.The Respondent issued the first in a long series ofcommunications to the employees on September 9. Thiswas apparently before the Respondent received notice ofthe filing of the IUE's petition. In this first writtencommunication the Respondent stressed what a handicaphaving to deal with a union would be, pointed out thegenerous working conditions which its employees in otherplants had without a union, suggested the possibility of astrike resulting from its inability to meet unreasonable379demands,andremindedtheemployeesofcertaincompanies which had been forced out of business byunions. The letter concluded with an expression of hopethat "nothing will occur because of union activities orhaveanyotherreasonwhichmightcompelourmanagement to discontinue its long awaited program herein Fort Wayne."The Respondent sent its second letter to the employeeson September 26. In it the Respondent stated that it wasopposing the holding of any election by the Board becauseof its belief that "the current work force does notconstitutean appropriate bargaining unit." It franklyadmitted in the letter that "We do not want a union inour plant." After marshaling various arguments againstthe employees having a union, it concluded with a plea formore time in which to demonstrate to the employees thatitwas not necessary for them to have a union.The IUE was a little slow in getting started with itscounterbarrage of propaganda, but once it did, it made upfor lost time The IUE's communications were preparedby International Representative Nolan and his approachwas largely a personalized one tailored to conditions inthe plant. One of the incidents played up by Nolan in hisfirst letter to the employees, which was sent out early inOctober, involved Laraine Combs, a member of the IUEOrganizing Committee. Combs' discharge on October 22is one of those involved in this case. The letter mentionedtwo unnamed employees (one of whom was Combs) whohad been stopped by Foreman Larry Cearbaugh fromsmoking cigarettes just outside the plant door near the endof their paid lunch periodCearbaugh told them,according to the IUE letter, that the Shop Rulesprohibitedgoing outside the plant. The IUE lettermentioned that subsequently, when they asked the plantmanager about this, he told them that it was all right tostep outside as long as they did not leave the plantHowever, a short while later, according to the letter, theplant manager went back to the employees and told themitwas a violation of Shop Rule 16 to go outside of theplant.Thereafter the Respondent and the IUE kept up a moreor less continuous barrage of letters, each attempting towin the employees over to its point of view Thispropaganda compaign was carried on right up until thetime of the election which was held on November 21 and22,1968Needless to say, the comments of eachadversary about the positions of his opponent werefrequently not of a complimentary nature. However in myopinionnothingwas said in these letters during thepreelection campaign which exceeded the limits of Section8(c) of the ActIn the election which was held on November 21 and 22,24 votes were cast for the ILE, 30 votes were cast againstit,and there were 2 challenged ballots Thereafter the IUEfiledwith the Board's Regional Director objections toconduct affecting the results of the election. Theseobjections. insofar as they were not overruled by theRegionalDirector, involve the same conduct which ischallenged in the complaint in this unfair labor practicecase, and the Regional Director accordingly directed thatthe objections he consolidated for hearing with the unfairlabor practice case.5.The discharge of Victoria Walker on September 20Itwill be recalled that VictoriaWalkerwas among thefirst group of four employees to go to an IUE office in aneffort to gain information about organizing the plant. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, she actively participated in the membershipdrive in the plant, passing out leaflets and talking to herfellow employees about the benefits of union membership.After one occasion on which Walker had been observedpassing out leaflets, PlantManagerBiernatadmittedlyasked her what she thought about the IUE. Walkerpersuaded between 5 and 10 employees to sign IUEauthorization cards. These discussions occurredmainly inthe plant cafeteria.That the Respondent was aware of Walker's strongsupportof the IUE appearsintheuncontradictedtestimony of Leo Walkerconcerninghis prehire interviewwithGeneral Foreman Slagle on September 6. In thecourse of this interview Slagle askedWalker what hethought about the IUE. Walker replied that he was forthe IUE if it was in the shop. Then Slagle asked Walkerifhe was any relation to Victoria Walker. When WalkertoldSlagle that Victoria was his sister-in-law.Slaglereplied, according to Leo Walker's undeniedtestimony, "Iguess you know sheisgivingus a lot of trouble on theuniondeal."'On September 17 Walker solicited Sidnette Chin tosign a card in the cafeteria dust as the lunch period wasending.GeneralManager Meyers was standing in thedoorway to the cafeteria as this happened. Chin handedher signed card to Walker as they passed Meyers goingout the door.' After reaching her work station. MeyersquestionedWalker as to why she waslate in returning towork.-A day or two later General Foreman Slagle directedWalker to accompany him to Meyers' office. In the officeMeyers toldWalker that several employees hadcomplained to him about her "pressuring" them intosigning IUE cards, by telling them "that if they didn'tsign the cards they could get fired." Walker angrily deniedthis and urged him to bring in thecomplainingemployeesso that she could confront them face to faceMeyers saidthat this was "not necessary, that he believed her, and toldher to go back to work.On Friday, September 20, at the end of the breakperiod, Line Supervisor Orren Cox spoke to a group ofemployeesworkingontheassemblyline,includingVictoriaWalker.AsWalker testified,Cox told theemployees "that if we kept up the good work thatmorning,Monday we wouldgo onpiece work and wewould really begin to make money." Walker asked Coxwhat he meant by "going on piece work," asserting thatthe employees already "were supposed to be on piecework " Cox replied, in Walker's words, that "all he knewis that we were supposed to start piece work Monday."Walker,who was upset by this information, reportedCox's conversation with her to Kathleen Scott, who wasworking onan injectionmolding pressrightbehindWalker'sworkstation.'A few minutes later Walkernoticed PlantManager Biernatwalking down the aisletowards her and she walked over to himWalker'scredited testimony concerningthisincident is as follows:'Prior to Leo Walker's interview with Slagle he had been interviewed byPlantManager Biernat Biernat asked Walker on this occasion amongother things,what he thought about the IUE Walker showed Biernat hisunion card and indicated that he had been a chief steward at HausmanSteel.Biernat stated,according toWalker's credited testimony. "that hedidn'tcare for the union being in there becauseitwas so small itwould hurt the plant." Notwithstanding Walker's stated prounion position,the Respondent hired him'Meyers denied being aware of Walker's solicitation of Chin on thisoccasion`Scott testified that she also understood that the girls were on pieceworkSo when he got pretty close to where I was, the line wasshut down, so I stepped over to him and I asked himwhat the big deal was on this piece work, and he said,"What do you mean, big deal?" And I said, "Well, thisbig deal about us starting piece work or the big deal wewere already supposed to be on piece work." and hetoldme to stop shouting, and I told him I wasn'tshouting, and he turned around and walked away.So I went back to my station.Q.What if anything occurred after that')A.Well, it wasn't but five or ten minutes later thatOrren Cox, my foreman, came to me and told me togetmy purse and come to the loreman's office withhimQ. All right, and did you go to the officeA. Yes. Rex Slagle was in the office and Orren and Iwent in.Q. Was there anyone else present?A. No, there was not. Orren Cox was silent for a fewseconds and then he said, "Well, Vicki, you hollered atthe wrong person this morning. I am going to have tolet you go," and I says, "Well, what do you mean?"And he said, "Well," -I got to recall a minute. He said,"I am going to have to let you go," and I asked him,"Why," and he said, "Disrespect to the management,"'Subsequently theRespondentmailed the followingmemorandum to Walker at her home:September 20, 1968Vickev WalkerTermination of EmploymentDismissed on September 20th at 11:10 because ofDisrespectful behavior against Plant Manager.In violation of Shop rule No. 15 she was shouting atPlantManager "What's the big idea of going on piecework on Monday."By doing so she was violating shop rule 16, Leavingwork position without permission.Bruno G. BiernatPlant ManagerBGB/mc6.The discharge of Sidnette Chin on October 16Sidnette Chin was not as active in support of the IUEas the other employees whose discharges are involved inthis case. Chin was involved in the incident in the cafeteriawith VictoriaWalker on September 17, in which sheturned over her signed card to Walker in front of PlantManager Meyers as he was standing in the cafeteriadoorway. Thereafter, according to her testimony. severaltimes a day Chin talked to her fellow workers about thethat dayAccording to Scott, "everygirl in the place thoughtthat day thatwe were working on piece work "'Biernat's version of this incident is substantiallyin accord, as followsA. As Irecall, I was walkingbetween the assemblyline area and themachine area down the line,andMrsWalker steppedoff the line,approachedme, and shouted at me, "What is the big idea'Whatis going11onQ Well, was anything further said'A. There was a few words said,and as far as I recall I said, "What doyou mean, what is going on"" And she said,"Mr. Meyers promised thattherewould be piece work on this particular day," and I said, "MrMeyers did not promise that as far as I know "Q Now what was her general-- did she speak loudly9A She shoutedQ. What did you do immediately subsequent to that9A I went into my office and gave instructions for her dismissal PINES OF AMERICA, INC.381advantages of having the IUE in the plant. On oneoccasion Chin jokingly asked Line Supervisor Cox if hewanted to join the IUE.Chin started working for the Respondent on Thursday,September 12. Chin was unable to go to work on Friday,September 13, because the new babysitter whom she hadjust hired' had gone into labor and could not take care ofChin's children. Chin called Slagle and told him about herproblem and he told her to report the following Monday.The Respondent's records show that Chin was not absentagain until Monday, October 14.Chin had been ill all the weekend of October 12 withthe flu, and Chin's husband called in on Monday morningto report her illness. On Tuesday, October 15, Chinreported for work but asked Line Supervisor Cox to puther near the restroom as she was still feeling a little ill.Cox refused and put her on the assembly line. After Chinhad to leave the line and dash for the restroom once ortwice, Cox took her off the line and put her close to therestroom. About 9:30 that morning, Chin's condition hadnot improved, and she asked Cox if she could go home.Cox told her to check out. Wednesday, October 16, Chinwas still ill and her husband called the plant that morningand reported that Chin was still ill and was going to see adoctor that dayWhile Chin was home sick on October 16 she receiveda telephone call from General Foreman Slagle duringwhich he informed her that she was no longer needed, asshe was absent too much. The Respondent's files disclosea copy of a memorandum from Slagle to Chin stating asthe reason for her termination that she was a probationaryemployee and that her attendance was unsatisfactory.TheRespondent's attendance recordswhichwerereceived in evidence in this case show that at least sixemployees with comparable or much worse attendancerecords in September, October, and November 1968 werecontinued on the payroll despite such absences. Theseabsences were due to illnesses, hospitalization, deaths inthe family, or for unexplained reasons.7.The discharge of Laraine Combs on October 22Combs was the most active IUE supporter among theRespondent's employees. She was among the group offourgirlswhovisitedwithIUE InternationalRepresentativeNolan in his office on August 21. AndCombs was named in Nolan's letter to the Respondent ofthat day as a member of the IUE Organizing Committee.Combs solicited signatures on IUE authorization cards inthe cafeteria on four or five occasions. Frequently, Combspassed out IUE advertising materials, such as leaflets,matches, and pens on Company premises. Combs was theonly IUE adherent who passed out IUE leaflets at thedoor of the cafeteria.Combs also distributed leaflets inthe restroom, the parking lot, and the driveway. She didthisfouror five times a week from the time theorganizing drive started, the latter part of August, untilher discharge on October 22,Combs had singled herself out to Meyers as a staunchdefender of employee rights in the course of Meyers'interviewwith her shortly after she was named on theIUE Organizing Committee. It will be recalled thatCombs questioned Meyers about the Respondent's failuretomention any probationary period to the employees atthe time they were hired, and succeeded in arousing'Chin had tochangebabysitterswhen shewent to work for theRespondentbecause she had previously been working a different shiftMeyers' ire on this occasion. As found above. Combs wasinvolved in one of the incidents of harsh enforcement ofthe Respondent's Shop Rules which was cited by the IUEin its letter to the employees of early October. Thisnecessarily brought home to the Respondent the fact thatCombs was close to the power center of the IUEorganizing drive. General Foreman Slagle was well awareof Combs' union activities. He frequently joked with herand other employees about the IUE. On one occasion justa few days before she was discharged Slagle asked Combs,"What are you going to do it the union doesn't get in?"Combs replied, "W"ell, I probably won't be here muchlonger." Slagle made no response. Combs was one of twoemployees present at the hearing in the representationcase on October 8.Combs was hired on July 29 and was assigned almostexclusively to jobs on or related to the assembly line. OnSeptember 30, at the end of the first week that theassembly line employees were being paid on a pieceworkbasis,Line Supervisor Cox called Combs into the officeand told her that she was not keeping up with productionand that he would have to transfer her to anotheroperation.That same day Cox prepared and filed inCombs' personnel file the following memorandum:September 30, 1968Laraine CombsShop Rule No. 26'You have been guilty of idleness and inattention to yourwork.You should realize that on assembly lineincentive you not only hurt your chance for higher pay,but also hurt the other people on your line.Any further disregard of this rule will force me to giveyou a three day layoff without pay.Yours truly,Orren CoxLine SupervisorOC/mcCox did not give Combs a copy of this memorandum.The Respondent's own records of Combs' productionduring the week preceding the September 30 reprimandcontradict the Respondent's claim that Combs' productionwas poor. On Monday, September 23, Combs wasassignedtoa team operation with Sharol Owen.Operations 145-18 and 145-19, Make Up Inner Cartons,and theteamachieved a production of 648 cartons, which,although less than the piecework quota, was more thanthe 548 cartons completed on September 25, when SharolOwen was teamed, up with Rose May. On September 24Combs was engaged for most of the day in a seatoperation,98-8,onwhich she made over the base'Shop Rule 26in full is as followsFIRSTSECONDTHIRDFOURTHOFFENSE OFFENSE OFFENSEOFFENSE26 Inattention to work,WrittenThreework Dischargedeliberate loitering orReprimandday layoffidleness. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction required and hence was paid an incentivebonus.On September 25 Combs wasassigned to anonpiecework operation, repackinghelmets, andthere isno suggestionin the record that her production on thisoperation was unsatisfactory. On September 26 and 27Combs was teamed up with Rose May on Operations145-18 and 145-19. Make Up Inner Cartons, and the twoemployees turned 750 and 710 cartons, respectively. Whilethisproductionwas not sufficient to entitle them toincentive payments, their production on both days wassuperior to that of Rose May and Sharol Owen when theywereteamed up together on September 25 on the sameoperation.On this date May and Owen togethercompleted only 548 cartons One other team consisting ofPatsy Johns and Doris Cox worked on Operations 145-18and 145-19 for 6-1/2 hours on September 24. The hourlyrate of this team was slower than either of the teamsperforming this operation of which Combs was a member.Thus, during the week preceding Cox's reprimand ofCombs and the filing of the warning notice against her,Combs was a member of the better performing team for 3days of the week, made more than her quota on the fourthday, and was on an hourly rated job on the fifth dayThereisno suggestionin this case that the poorerproducing employees, Owen, Johns, and Cox, were alsoreprimanded.All three employees remained on in theRespondent's employ after Combs' discharge This is theproduction record on which the Respondent's decision toreprimand Combs and place a warning notice in her filenecessarilywas based. This follows from the fact thatCombs was reprimanded during the day on Monday,September 30, before productionfigures wereavailable forthat day. This record plainly did not dustily the actiontaken against Combs.On September 30, the Respondent assigned Combs toanother inner carton team operation, 98-16 and 98-17,with Owen. This is a different operation from Operations145-18 and 145-19 on which the team of Combs andOwen had had comparative success the precedingMonday On this 1-day operation Combs and Owen failedto be as speedy as a team consisting of May and Owenwhich had worked on this operation on September 24, theformer team producing at the rate of 104 units per houras compared with the 122 units per hour produced by thelatter team.The next morning, October 1, Cox assigned Combs totapingbumpers,Operation 98-15.After 3-1/3 hours,however, during which time Combs had completed 700bumpers, which is a very high rate of production, Coxassigned Combs to another operationassemblingmotors.Operation 145-27. Combs told Cox that she was doingwell over the rate on the bumper operation and asked whyhe was transferring her. According to Combs' undeniedtestimony, Cox started laughing and said, "Well, you aremaking too much money." That afternoon Cox assignedEthelMartin to taping bumpers. In the 3-1/4 hoursMartin performed this operation that day she completedonly 394 bumpers.Of the nine assembly line employees assigned toperform the taping bumpers operation in the period fromSeptember 24 through October 18, Combs' hourlyproduction rate that morning exceeded that of all eightother employees, and in some cases, by a very substantialmargin. Despite Combs' proficiency on this operation, shewas reassigned to it only once, and then for only 40minutes.ApparentlyCox's assertion that Combs was"making too much money" taping bumpers was not madein jestFor the remainder of the day, October 1, and part ofthe next day, Combs was assigned to Operation 145-27.AssembleMotors, an operation on which she was notproficient.However, Combs was slightly better on thisoperation thanMarcellaMcClure and Ruth Hootman,who worked on this operation at or about the same time.On the afternoon of October 2 Cox assigned Combs toOperation 135-15,Make Up Cartons, and she workedintermittently on this operation on October 3 and 4. Bythemorning of October 3 Combs succeeded in exceedingthe production quota and hence was paid an incentivebonus for this work on October 3 and 4. Edith Sells, theonly other employee assigned to this operation during thisperiod, with the exception noted below, had worked 3 fulldays the preceding week on this operation, but had notmade theminimum quotaIday.'" Sells had better successin the following weeks, exceeding the production quota on3 days and falling below the quota on 2 other days.AfterassigningCombs to nonpiecework jobs onOctober 7 and 8, commencing on October 9 andcontinuing for the remainder of her employment. Coxkept Combs for most of the time on two operations onwhich she continued to have difficulty. l-rom October 9throughOctober 16 the Respondent assigned Combsalmost exclusively to Operation 500-14A, Assemble Tiresand Wheels, an operation on which only two employeesout of nineduring thisperiod were able to earn more thanthe base rateDuring the period Cox was keeping Combs onOperation 500-14A, on which she was slow. Cox prepareda document containing various comparisons of Combs'production with that of other employees. The Respondentintroduced this document into evidence as CompanyExhibit 4. The first example contained on the documentpurports to compare the production of two two-girl teamson what it described as an "Inner Carton" operation, firstwith Combs as a member of the team and the followingweek with Owen substituted for Combs However, theoperations performed the second week were not the sameas those being done the first week and consequently nofairbasis for comparison existsThe 3 days Combsworkedon innercartons during the first week. September23, 26, and 27, the operations were 145-18 and 145-19. Asfound above, the team on which Combs worked at thisoperation, whether she was teamed up with Owen, as shewas on September 23. or with May on September 26 and27, was the top producer on this operation for the week,the team production being 648, 750, and 710 units,respectively.The Respondent in its comparison does notnote that on September 23, when May was teamed upwithOwen on Operations 145-18 and 145-19, theirproduction was but 548 units.The following week, beginning Monday, September 30,Operations 98-16 and 98-17 were being done on Mondayand Tuesday and the rest of the week, Operations 135-18and135-19werebeingperformedThedifferentoperations numbers indicate that different products werebeing packed. The higher production figures the secondweek may merely reflect the fact that the products beingloaded the second week were easier to handle. The factthat Combs when teamed up with Owen the first week didbetter on Operations 145-18 and 145-19 than May didwhen she was teamed up with Owen on precisely the sameoperations suggests that the difference in the type, of"Ethel Martin worked on thi, operation for 5-1/2 hours on O(.toher 2She too failed to make the minimum production requirement and hencewas paid at a straight hourly rate. PINES OF AMERICA. INC.383operations being performed in the first and second weekwas significant, and indicates the comparison between the2 week's production figures is entitled to little weight.In the second example given on Company Exhibit 4,which involves only about 8 hours of Combs' time, theRespondent compares the production of Combs with thatof Barbara Bible on Operation 145-27, Motor Assembly.Of the eight employees who worked on this operationabout this time, Bible had the fastest rate of production.Needless to say, Combs' production rate on this operationsuffers from comparison with that of Bible.The final comparison on Company Exhibit 4 alsoinvolves Bible it compares Combs' production with thatofBibleonOperation 500-14A, Assemble Tires andWheels.This is the operation to which Combs wasassigned at the time Company Exhibit 4 was prepared.Combs' rate of production was poor on this operation,compared with Bible and several others. It would seemmore lair for the Respondent to have selected a moreaverage operator for comparison purposes, since obviouslythe majority of the employees cannot equal the productionof the top operators. The fact that the Respondent choseBible as the employee with whom to compare Combssuggests that the Respondent was not being whollyobjective in preparing Company Exhibit 4.Having prepared Company Exhibit 4, the Respondentwas aware not only of tombs' comparatively poorshowing on this wheel assembly operation but also ofBible'ssuperiorproduction record on this operation.(Bible had the next to the highest production rate of all 10employeeswho were assigned to this operation inOctober.) Yet the Respondent continued to assign Combsto this operation for 7 consecutive working days. takingMay, the fast producer, off the operation after 3 days.The Respondent kept Combs on this operation for morethan twice as many hours as any other employee. Twoother employees, Patsy Johns and Mildred Fagan, whowhen tried out on this operation on one occasion eachduring this period had production rates even lower thanCombs, were not assigned to this operation again duringthis period.During the day on October 17 the Respondent finallytook Combs of[ of Operation 500-14A and transferred hertoOperation 100-21, another motor assembly operationAs found above, Combs previously had had difficulty withOperation 145-27, which also was a motor assemblyoperation.On Operation 100-21 Combs' production wasquite poor compared with the other two employees whowere placed on this operation about this time. Combs'rate of production did improve gradually on the 3 daysshe was assigned to this operation. At noon on October21.theRespondent transferredCombs to Operation500-5,Assemble Pedals, and on this operation Combsdeveloped considerable speed and earned an incentivebonus. The next morning, the day of Combs' discharge,Combs was placed on Operation 500-9A, Insert InnerCartons, and on this operation Combs not only earned anincentive bonus. but her production was the higher of thetwo employees on that operation that day.At the end of the workday on October 22, LineSupervisor Cox summoned Combs to the office where, inthe presence of General Foreman Slagle, he told Combsthat he was terminating her employment because herproduction was so slow. Cox further stated that he hadtried Combs out on various operations, but her productionwas still slowCombs mentioned the incident of hisremoving her from taping bumpers on which she had beenmaking "well over rate" and reminded him of hiscomment about her "making too much money." Coxdenied on this occasion having made any such statement."Combs went on to say that she had made well over therate that day on the assembly line. Cox replied, "Well, wedon't get those until next week, so he wouldn't knowanything about it."With that remark, Cox handed Combsher termination papersC. TheRespondent's Contentions;ConclusionsConcerning the Respondent'sUnfair LaborPractices1.The Respondent's promulgation of undulyrestrictive Shop Rules in violation of Section 8(a)(l)of the ActThe complaint alleges that the Respondent on August23 promulgated and thereafter enforced a set of ShopRules which were not only harsh in their application butunlawful in scope insofar as they dealt with solicitationand the distribution of written or printed matter onCompany property. The complaint further alleges thatthese rules had the purpose and effect of obstructing andinterfering with theunionactivities of its employees.With respect to the Respondent's no-solicitation andno-distribution rules, they are unquestionably invalid aswritten in that they prohibit all union solicitation and alldistributionof union literature on Company property.Stoddard-Quirk Manufacturing Co..138 NLRB 615;SoloCup Co.,144 NLRB 1481;Pueblo Supermarkets, Inc.,156NLRB 654;Mock Road Super Duper, Inc.,156NLRB 983. While there is no evidence that theRespondenthasenforceditsno-solicitationandno-distribution rules in an unlawful manner, this affordsno defense. As the Board stated in thePueblocase,supra(156 NLRB at 656):The promulgation of an unlawfully phrased rule has aninhibitoryeffectupon employees' exercise of theirstatutory rights, regardless of the innocence of purposefor the rule or the undisclosed limitations placed uponitsuse and application. Furthermore, while as of aparticular date the offending rule may not have beeninvoked against any employees who had engaged inunionsolicitation or distribution of union literature, aslong as the rule is in existence it is susceptible to suchapplication and therefore tends to coerce, restrain, andinterferewithemployees'righttoengageinself-organizational activities.The allegations of the complaint that the Respondent'sShop Rules as a whole were promulgated for the purposeof obstructing and interfering with the union activities ofthe Respondent's employees are, in my opinion, supportedby the evidence in this case. In reaching this conclusion Ido not rely on the fact that they may have been undulyharsh. (I do not have a sufficient basis in this record tomake such a determination.) Rather I rely on, amongother items, the timing of their promulgation, immediatelyafter theRespondentwas informed about the iUEorganizing drive, the Respondent's obvious hostility to theIUE, the illegal scope of its no-solicitation andno-distributionrules,and the Respondent's repeatedreliance on the rules in its dealings with IUE sympathizersin the plant. The Respondent resorted to its Rules 15 and16 in the case of Victoria Walker's discharge, although, asshown below, they did not fit her offense. Similarly, in the"While Cox, inthe presence of the general foreman, denied having madeany such comment,he was not asked about it while on the witness stand Ibelieve thatCox madethe statement,as Combs testified 384DECISIONSOF NATIONALLABOR RELATIONS BOARDcase of Laraine Combs the Respondent invoked its ruleson three occasions, first in connection with her steppingoutside the plant door to smoke a cigarette, then inconnection with her low production warning, and finally inconnection with her discharge. Upon all of the facts Iconclude that the Respondent hastily adopted the rules ineffect at its Canadian plants, with minor modifications, toexpress its displeasure at the organizing activities thencommencing in the plant. and that its action was taken inthe belief that the existence of rules would somehow makeit easier to get rid of IUE supporters.'Z I further concludethattheRespondent'sinvocationofthe90-dayprobationary period was also motivated by the samemisconception. The taking of such action for antiunionreasons in my opinion interfered with, restrained, andcoerced theRespondent's employees in violation ofSection8(a)(1)oftheAct.MasterTransmissionRebuilding Corp.,155NLRB 364, 366, fn.1,ModernSettings,Inc,158NLRB 1584, 1589;King RadioCorporation, Inc.,166 NLRB No. 70.2. The Respondent's domination and interferencewith the Employee Committee in violation of Section8(a)(2) and (1) of the ActThe facts found above establish that the initialsuggestion for the formation of the Employee Committeecame from General Foreman Slagle, that the plan ofhaving departmental representatives and alternates wasdecided upon by General Manager Meyers and GeneralForeman Slagle, with the concurrence of Kathleen Scott,that at Meyers' direction Slagle and Scott handled theelection of departmental representatives, and that Slaglecounted the ballots. 1 have further found that Meyerspresided at the meetings of the Employee Committee andthat the departmental representatives were paid for thetime spent attending these meetingsOn the foregoingfacts a finding that the Respondent has dominated andinterferedwith the formation and administration of theEmployee Committee and has contributed support theretois fully warranted.TheRespondentcontendsthattheEmployeeCommittee was a mere suggestion committee and was notintended to function as a labor organization.Whatevermay have been the Respondent's intention, the factsconcerning thematters discussed at the Committee'smeetingsonSeptember 6 and 181- particularly thediscussion of wage differentials, incentive pay. periodicpay raises,and bidding for job openings- leave no doubtthat the Committee developed into an organization whichexisted in part, at least, for the purpose of dealing with"grievances," "wages," and "conditions of work." andtherefore was a labor organization within the meaning ofSection 2(5) of the Act.3.The Respondent's discriminatory discharges inviolation of Section 8(a)(3) and (1) of the ActVictoriaWalker -The Respondent stated on thetermination notice sentWalker after her discharge thatshewas discharged for leaving her work without"I am not unmindful of the testimony of General Manager Meyers thatthe rules were too complicated to have been formulated in 1 day, and thatinfact they had been in the process of preparation for some time.Elsewhere in his testimony Meyers stated that the Fort Wayne rules werebasically the same as those in effect at the Respondent's Canadian plantsunder all the circumstances of the case,I cannot accept Meyers' testimonythat the rules had long been in the process of preparationpermission and shouting at the plant manager "What's thebig idea of going on piece work on Monday?" in violationof Shop Rules 15 and 16. Shop Rules 15 and 16 are asfollows-15.Use of abusive, threatening or profane language toanother employee or a Supervisor.16.Leaving work or the factory during work hourswithout permission.Upon consideration of all of the facts of the case Iconclude that Walker's conduct on this occasion was notthe true reason for Walker's discharge. In the first place,at the time Walker momentarily left her work position tospeak to Biernat, the assemblylinewasnot running.Walker frequently had had occasion to leave her workposition when the line was not running and nothing hadbeen said about it. Secondly, Walker's language may nothave been as respectful as Biernat desired, but it was notreallyabusive, threatening, or profane.WhileWalkerundoubtedly spoke loudly on this occasion, it was notpossible to speak to Biernat in the immediate vicinity ofthe noisy presses without raising her voice. The fact thatBiernat couched his explanation for Walker's terminationin terms of violating two Shop Rules suggests that he wastrying to build a case against Walker. In my opinion,Biernat would not have been so quick to take offense atWalker's tactless way of questioning him as to why theemployees were being deprived of incentive payments hadnot he known that Walker was one of the leadingsupportersoftheIUETheRespondent'sstrongopposition to having the IUE or any other union representits employees had been frankly stated in Meyers' talk tothe employees on September 4 This hostility to the IUEwas thereafter repeatedly given expression in theRespondent's many letters to the employees. As foundabove, the Respondent was unable to hire sufficientqualified full-time employees to meet its needs. Yet theRespondent abruptly discharged a satisfactory full-timeemployee for having addressed a complaint to the plantmanager in an insufficiently respectful wayThe verynature of the complaint must have revealed to Biernatthat there was a misunderstanding in the mind of at leastWalker.Yet,notwithstanding this knowledge, Biernatchose to dispense withWalker's services without evenattempting to get to the bottom of what was upsetting her.Biernat, I find, seized uponWalker's "disrespect" as apretext for ridding the Respondent of her services, and hisaction in this regard violated Section 8(a)(3) and (1) of theAct.SidnetteChin- According to the Respondent, Chin wasterminated because her attendance was unsatisfactory.Chin was not absent at all from the second day of heremployment, when her absence was excused, until herabsenceforlessthan3daysbecauseofillnesscommencing on October 14 Chin's first day's absence onthis occasion was excused; Chin reported for work thenext morning and received permission to go home after1-1/2 hours because of illness; on the morning of the thirdday Chin's husband called in to report that Chin wouldnot be in because she was going to see a doctor about herillnessWhile at home this third day General ForemanSlagle called her and notified her that she was beingdischarged.Under the Respondents Shop Rules 3 and 28, absencefor 2 consecutive working days without calling in andgiving good cause for absence called for a discharge. Theattendance records in this case affirmatively show that theRespondent ordinarily treated illness as a good cause for PINES OF AMERICA, INC.385absence. Consequently, Chin's absences during the periodfrom October 14 to 16 must be regarded as excused. Asfound above, the Respondent retained in its employ atleastsixemaloyeeswho had comparable attendancerecords, including a few who had considerably worserecords.WhileChinwas not as conspicuous in the IUEmovement as were Walker and Combs, from the time shesigned an authorization card on September 17 she actively"talkedup" the IUE in the plant. With the closesupervision which the Respondent gives its relatively smallcomplement of employees (65) it is difficult to believe thatinformation concerning Chin's support of the IUE did notreach the Respondent's supervisors. In any event, Chinjokingly invited Line Supervisor Cox to join the IUE.Underallthecircumstances,includingMeyers'opportunitytoobserveChinturningoverherauthorization card to Walker, I find that the Respondentat the time of Chin's discharge was aware that she was anIUE supporter.Respondent's explanation that Chin was discharged forunsatisfactory attendance is plainly spurious. In view oftheRespondent's obvious hostility to the IUE, itsdischargeofVictoriaWalker and, as found below,LaraineComas, because of their union activities, Iconclude that Respondent discharged Chin on October 22,1968, in order to eliminate one more IUE supporter.Accordingly, the Respondent's conduct in this regard wasviolative of Section 8(a)(3) and (1) of the Act.Laraine Combs-The Respondent contends that Combswas discharged because of her low production rate. It istrue that on the two operations on which Combs spentmost of her time during the last 2 weeks of heremployment, Combs' production was poor. However, forthe reasons stated below I conclude that the Respondentdeliberately kept Combs on operations on which it knewshe had difficulty in order to furnish it with an excuse fordischarging her.The Respondent's production records show that Combswas a satisfactory producer on a number of its operations.As found above, Combs excelled on the seat operation,98-8;her hourly production rate on taping bumpers.98-15,was the highest of all 10 employees who wereassigned this operation; and on Operations 145-18 and145-19 she was consistently a member of the highproducing teariOn Operation 135-15, Make Cartons,Combs made over the quota after the first few hours onthe job. On the one occasion each on which Combs wasassignedtoOperation500-5.AssemblePedals,andOperation 135.10, an assembly operation, she receivedincentive pay for over-quota production each time.Thus, of the I1 operations worked on by Combs duringthe lastmonth of her employment her production wassatisfactoryon 7 operations and poor on 4. TheRespondent's production records show, and it is also arecognized fact of industrial life, that employees do notperform differentmanual operationsat the same rate ofspeed. One employee may be a high producer on one typeof operation and slow on a different type of operation.Another employeemay work out just the reverse.Employers normally take such differences in performanceinto consideration in making job assignments.But theRespondent did not do this in the case of Combs. Instead.the Respondent kept Combs on Operation 500-14A, for 7consecutiveworkdays although it had seven employeeswho had shown greater proficiency on this operation.While there are undoubtedly reasons why some of theseseven employees could not be placed on this operation, itwould appear that sound business considerations wouldhave dictated putting one of the others on this operation,instead of keeping Combs, a known slow producer on thisoperation, on it In view of the fact that the Respondentcould not hire enough competent full-time employees, theRespondent's refusal to utilize Combs' services on theoperations which it knew she could competently performbecomes all the more inexplicable.TheRespondent's treatment of Combs, however,becomes understandable when Combs' role as the mostactive leader of the fUh organizing movement and theRespondent's pronounced aversion to having a union inthe plant are considered. The Respondent's various actionsagainstCombs follow a consistent pattern. Thus theRespondent prepared a warning notice on September 30.chargingCombs with a breach of Rule 26 covering"inattention to work, deliberate loitering, or idleness,which in my opinion was completely unwarranted in thecircumstances of this case. Then about October 12 theRespondent prepared Company Exhibit 4 which unfairlycompared Combs' work with that of others. Finally, onOctober 22, the Respondent discharged Combs for lowproduction after keeping her an unduly long period oftime on operations at which it knew she was a slowproducer.Such actions are consistent with a fixed determinationon the Respondent's part to build a record against Combsfor low production and to discharge her when in theRespondent's judgment a sufficient record had beencompiled. This, I find, is what the Respondent did inCombs' case. It utilized the record of Combs' alleged lowproduction, which it had taken pains to establish, as apretext for getting rid of this known union leader whoseactivities, in the Respondent's view, presented a threat totheRespondent's continued operation of the plant on anonunionbasis.IconcludethattheRespondent'sdischarge of Combs on October 22 constituted a furtherviolation of Section 8(a)(3) and (1) of the Act.Iperceive no evidence of any significance indicatingthatCombs attendance at the hearing in therepresentation case was a factor in Combs' discharge.Accordingly, the allegations of the complaint that Combs'discharge also violated Section 8(a)(4) and (1) of the Actwill be dismissed.4.The Respondent's questioningof employees inviolationof Section 8(a)(1) of the ActAs found above, within 2 weeks after the Respondentwas notified that the IUE organizing drive was inprogress, the Respondent called all four members of theOrganizing Committee into the office and queried them asto complaints or causes of dissatisfaction with their jobsGeneralManager Meyers asked Sheila Gibson why shefelt that she needed a union and Plant Manager Biernatmade the same inquiry of Committee Member NaomiKennedy.During this same period, both Biernat andGeneral Foreman Slagle asked Leo Walker, in prehireinterviews, about his union sympathies. On September 4,Meyers interrogated Verla Bailey as to how she felt aboutthe IUE. Meyers admitted that during this same period hehad personal interviews, the exact nature of which is notdisclosed,with every employee in the plant. While theindividual interviews standing alone do not assume seriousproportions,considering the scope of the interviewsagainst the background of unfair labor practices in whichtheywere conducted - the promulgation of undulyrestrictive shop rules for antiunion reasons, the formation 386DECISIONS OF NATIONALLABOR RELATIONS BOARDof the Employee Committee, and the discriminatorydischarge of three employees -these interviews take on acoercive aspect, in my opinion, and require a finding thatthey were in violation of Section 8(a)(1) of the ActIv. THE OBJECTIONSThe Regional Director'sSupplemental Decision, OrderConsolidatingCase, and Notice of Hearing presents formy considerationinCase 25-RC-3880 four objectionswhich are based upon the same evidence as the allegationsof unfair labor practices contained in the complaint in theunfair labor practicecase, Case 25-CA-3292 I have foundthat the allegations of the complaint are full-, sustained bythe evidence,with a minor exception not here relevant,and conclude that these unfair labor practices in theAugust to October period interfered with the free choiceof the Respondent's employees in the election which washeld on November 21 and 22 and affected substantiallyand unfairly the outcome of the election.It is thereforenecessary that the election be set aside and that a newelectionbe ordered, following the Respondent'stakingcertain remedial action which is discussed belowCONCLUSIONS OF LAW1.By promulgating and maintaining a rule broadlyprohibitingallunionsolicitation and all distribution ofunionliterature on Company premises, the Respondenthas engaged in interference, restraint, and coercion inviolation of Section 8(a)(l) of the Act.2.By promulgating, maintaining, and enforcing strictshop rules and by belatedly announcing a 90-dayprobationary period for all employees, both for the'purposeofdiscouragingunionmembership and offacilitatingthedischargeof union sympathizers, theRespondent has engaged in interference, restraint, andcoercion in violation of Section 8(a)(1) of the Act.3.By coercively questioning employees concerningunionmatters,theRespondenthasengagedininterference, restraint, and coercion in violation of Section8(a)(l) of the Act.4.By dominating and interfering with the formationand administration of the Employee Committee, andcontributing support thereto, the Respondent has engagedin unfair labor practices in violation of Section 8(a)(2) and(I) of the Act5By discharging Victoria Walker, Sidnette Chin, andLaraineCombs, the Respondent has discouraged unionmembership by discrimination in regard to tenure ofemployment, thereby engaging in unfair labor practices inviolation of Section 8(a)(3) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THF REMFDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and(1) of the Act, my Recommended Order will provide thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the ActMy Recommended Order will direct that theRespondent rescind or modify its Rules 24 and 25 tomake it clear that its no-solicitation rule does not prohibitunion solicitation on company premises during break andother nonwork periods and that its no-distribution ruledoes not bar the distribution of union literature innonwork areas of the premises during nonworking time.ToremedytheRespondent'sdominationandinterferencewiththeEmployeeCommittee,myRecommended Order will provide that the Respondentwithdraw all recognition from the Employee Committeeand completely disestablish it, if it has not already doneso.Ihave found that the Respondent discharged VictoriaWalker. Sidnette Chin, and Laraine Combs in violation oftheAct.To remedy this unfair labor practice, myRecommended Order will provide that the Respondentoffereachoftheseemployees immediate and fullreinstatement to her former or a substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and make each whole for any loss ofearnings shemay have suffered as a result of thediscrimination, by payment to each of them of a sum ofmoney equal to that which she normally would haveearned as wages from the date of the discrimination to thedate of the Respondent's offer of reinstatement, less hernet earnings during such period, with backpay and interestthereon to be computed in the manner prescribed by theBoard in FW Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co,138 NLRB 216.Because of the character and scope of the unfair laborpractices herein found,my Recommended Order willprovide not only that the JRespondent cease and desistfrom the specific unfair labor practices found, but alsothat it cease and desist from in any other mannerinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act. Ihereby issue the following:RECOMMENDED ORDERThe Respondent, Pines of America, Inc.. Fort Wayne,Indiana, its officers, agents. successors, and assigns, shall:1Cease and desist from(a)Promulgating,maintaining, or enforcing any ruleprohibitingitsemployees from engaginginunionsolicitationonCompany premises during nonworkingtime.(b)Promulgating,maintaining.or enforcing any ruleprohibitingitsemployeesfromdistributingunionliteratureinnonwork areas of its premises duringnonworking time.(c)Promulgating,maintaining,orenforcingrulesgoverning employee conduct or establishing probationaryperiods for new employees for the purpose of discouragingunion membership or facilitating the discharge of unionsympathizers.(d)Coercivelyquestioningemployees concerning unionmatters.(e)Dominating or interfering with the formation oradministration of the Employee Committee, or any otherlabororganizationof its employees, or contributingfinancial or other support thereto. or recognizing theEmployee Committee or any successor thereto.(f)Discharging or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment, in order toencourageordiscouragemembership in any labororganization.(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization.toform, join, or assist any labor PINES OF AMERICA, INC.387organization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent thatsuch rightmay be affected by a lawful agreementconforming to the provisions of Section 8(a)(3) of theNational Labor Relations Act. as amended, requiringmembership in a labor organization as a condition ofemployment.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Rescind or modify Shop Rules 24 and 25 to make itclear that its no-solicitation rule does not prohibit unionsolicitation on company premises during nonwork periodsand that its no-distribution rule does not bar thedistribution of union literature in nonworking areas ofcompany premises during nonworking time.(b) Completely disestablish the Employee Committee asa representative of any of its employees for the purpose,inwhole or in part, of dealing with or discussinggrievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work(e)Offer to VictoriaWalker,SidnetteChin,andLaraine Combs immediate and full reinstatement to theirformer positions or to substantially equivalent positions,withoutprejudice to their seniority or other rightspreviously enjoyed, and make each whole for any loss ofpay she may have suffered by reason of the discriminationagainst her, in the manner described in " the Remedy"section of the Trial Examiner's Decision.(d)Notify Victoria Walker, Sidnette Chin, and LaraineCombs, if presently serving in the Armed Forces of theUnited States of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended. after discharge from the Armed Forces.(e)Preserve and, upon request. make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due.(f)Post at its plant at Fort Wayne, Indiana, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent'sauthorvedrepresentative,shallbepostedbyitimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(g)Notify the Regional Director for Region 25, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""in the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify the Regional Director forRegion 25,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "IT IS ORDERLI) that the complaint insofar as it allegesthat the discharge of Laraine Combs violated Section8(a)(4) of the Act be. and it hereby is, dismissed.IT IS FURTHER ORDERED that the election conducted onNovember 21 and 22. 1968, in Case 25-RC-3880 be. andithereby is, set aside, and that Case 25-RC-3880 be, andithereby is, remanded to the Regional Director forRegion 25 for the purpose of conducting a new election atsuch time as he deems that circumstances permit the freechoice of a bargaining representative[DirectionofSecondElection"omittedfrompublication."In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have ai.i.css to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Company.394 U S 759, decided April 23, 1969, 70 LRRM 3345 Accordingly, it ishereby directed that an election eligibility list, containing the names andaddresses of all the eligible voters, must be tiled by the Employer with theRegional Director for Region 25 within seven(7) days after the date ofissuance of the Notice of Second Election by the Regional Director TheRegionalDirector shallmake the list available to all parties to theelection.No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances.Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedAPPENDIXNOTICF TOALi. EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor RelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct.asamended,we hereby notify ouremployees that:After a trial at which all sides had a chance to giveevidence, it has been decided that we, Pines of America,Inc, violated the National Labor Relations Act, and wehave been ordered to post this notice to inform ouremployees of their rights.The National Labor Relations Act gives all employeesthese rightsTo form, join, or help unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these thingsAccordingly, we give you these assurances:WE WILL NOT do anything that interferes with theserights.WF WILL NOT make, maintain, or enforce any ruleprohibitingour employees from engaginginunionsolicitation onCompany premises during nonworkingtime.WE WILL NO1 make, maintain, or enforce any ruleprohibitingour employees from distributing unionliterature in nonwork areas of our premises duringnonworking time.WE WILL NOT make,maintain, orenforce any workrules or establish new or different probationary periodsfor the purpose of discouragingunionmembership.WL WILL NOT coercively question employees aboutunion matters.WE WILL NOT dominate, assist, or recognize theEmployee Committee, or any successor thereto. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT'discharge you, punish you, or treat youdifferently in anyway because you join or favor a union.WE WILL reinstate VictoriaWalker, Sidnette Chin,and Loraine Combs, with full seniority and other rights,and WE WILUpay'them backpay, together with 6-percentinterest.WE WILL rescind or change our Shop Rules 24 and 25so as to make it clear that our no-solicitation rule doesnot prohibit union solicitation on Company premisesduring nonworking time and that our no-distributionrule does not bar the distribution of union literature innonwork areas of the plant and premises duringnonworking timeYou are free to loin International Union of Electrical.Radio and Machine Workers, AFL-CIO, CLC, or anyother union, and, by majority choice, to select any unionto represent you in bargaining with us.PINESOF AMERICA, INC.(Employer)DatedBy(Representative)(TitleyThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150West Market Street, Indianapolis, Indiana46204, Telephone 317-633-8921.